     Case 5:09-cr-00009-DCB-LRA Document 23 Filed 07/28/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
UNITED STATES OF AMERICA
v.                          CRIMINAL NO. 5:09-cr-9-DCB-LRA
JON VERNON IMMEL                                               DEFENDANT
                                  ORDER

     This matter is before the Court on Defendant Jon Vernon

Immel (“Immel”)’s Motion for Reconsideration. [ECF No. 18].

Having reviewed the Motion, applicable statutory and case law,

and being otherwise fully informed as to the premises, the Court

finds as follows:

                               Background

     On November 20, 1998, Immel pleaded guilty in the Southern

District of Illinois to armed bank robbery, using a firearm

during a crime of violence, and being a felon in possession of a

firearm. He was sentenced to a 363-month term of imprisonment.

On December 9, 1998, Immel was convicted of aggravated battery

in Illinois state court. He was sentenced to two years in

custody with the Illinois Department of Corrections, with the

sentence to run consecutively to his 1998 federal sentence.

     On August 4, 2009, the Defendant pleaded guilty to a

violation of 18 U.S.C. § 751(a) – attempted escape from the

custody of the Federal Correctional Complex in Yazoo City,

                                    1
    Case 5:09-cr-00009-DCB-LRA Document 23 Filed 07/28/20 Page 2 of 5



Mississippi. This Court sentenced Immel to eighteen months

confinement to run consecutively to the undischarged term of

imprisonment imposed in his prior federal and state sentences.

     On July 17, 2019, approximately a decade later, Immel filed

the instant Motion for Reconsideration (for Resentencing). [ECF

No. 18]. Immel asserts that the Supreme Court decision in Dean

v. United States, 137 S.Ct. 1170 (2017) permits this Court to

resentence him to one day imprisonment so that his sentence for

attempted escape from custody would, in effect, run concurrent

with his 1998 sentences.

                              Discussion

Motion for Reconsideration

     Inasmuch as the Defendant did not file his Motion pursuant

to 28 U.S.C. § 2255, the Clerk construed it as a Motion for

Reconsideration of his Sentence. “Although a petition for

rehearing of a district court order affecting final judgment is

nowhere explicitly authorized in the Federal Rules of Criminal

Procedure it is undoubtedly a legitimate procedural device. The

Supreme Court has repeatedly and expressly sanctioned the use of

motions for reconsideration in criminal proceedings.” United

States v. Cook, 670 F.2d 46, 48 (5th Cir. 1982).




                                   2
    Case 5:09-cr-00009-DCB-LRA Document 23 Filed 07/28/20 Page 3 of 5



     A motion for reconsideration in a criminal proceeding is

timely if filed “within the period allotted for the noticing of

an appeal.” Id. Federal Rule of Appellate Procedure 4(b) proves

that an appeal in a criminal case must be filed within fourteen

days after the entry of judgment. Accordingly, this Court lacks

jurisdiction to consider the defendant’s Motion because it was

filed more than fourteen days after entry of the judgment. See

United States v. Venezia, 2007 WL 3120311, at *1 (S.D. Miss.

Oct. 23, 2007)(citing Cook, 670 at 48)(dismissing motion for

reconsideration filed outside period allotted for filing an

appeal)).

28 U.S.C. § 2255

     Should the Court interpret the Defendant’s Motion as a

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255, his claim also fails. Section 2255 is the

“primary means under which a federal prisoner may collaterally

attack the legality of his conviction or sentence.” Reyes-

Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).

     A prisoner must bring a § 2255 motion within one year from

the latest of the following: “(1) the date the conviction

becomes final; (2) the date an unconstitutional or illegal

government created impediment to making the motion is removed;

(3) the date the right asserted in a motion was first recognized

                                   3
     Case 5:09-cr-00009-DCB-LRA Document 23 Filed 07/28/20 Page 4 of 5



by the Supreme Court, if that right was newly recognized and

made retroactive; or (4) the date facts supporting the claim

could have been discovered through due diligence.” United States

of America v. Lewis, 2020 WL 4014843, at *2 (E.D. La. Jul. 16,

2020).

      Immel asserts that the Supreme Court decision in Dean v.

United States, 137 S.Ct. 1170 (2017) permits this Court to alter

the sentence it entered in 2009. The Court need not consider the

merits of the Defendant’s argument because: (1) Dean does not

apply retroactively to cases on collateral review 1, and (2) even

if Dean did apply, the Defendant did not file this Motion within

one year of the Supreme Court’s decision as required by Section

2255(f)(2). 2

      However, before the Court recharacterizes the Defendant’s

Motion as a Motion under § 2255, it is obliged under the

authority of Castro v. United States, 540 U.S. 375 (2003), to

notify the Defendant of its intent to so characterize his

motion, warn him that recharacterization means that any




1 See United States v. Wilkerson, 2020 WL 4092353, at *2 (M.D. La. Jul. 20,
2020)(“The Court agrees that that Dean does not apply retroactively to cases
on collateral review.”); see also, Worman v. Entzel, 953 F.3d 1004, 1008 (7th
Cir. 2020)(“[T]he question on which the appeal turns [is] – whether Dean
applies retroactively to cases on collateral review. Because we conclude that
it does not, our analysis ends there.”).
2 The Supreme Court decided Dean on April 3, 2017, but Immel signed the

instant Motion on July 8, 2019 and it was filed with the Court on July 17,
2019 – over two years later.

                                      4
    Case 5:09-cr-00009-DCB-LRA Document 23 Filed 07/28/20 Page 5 of 5



subsequent § 2255 motion will be subject to the statutory

restrictions on successive § 2255 motions, and provide him an

opportunity to either withdraw the § 2255 motion from the

Court’s consideration or to amend the petition so that it

contains all of the § 2255 claims he believes he has.

     Accordingly,

     IT IS HEREBY ORDERED that within fourteen (14) days from

his receipt of this Order, the pro se Defendant shall inform

this Court whether he wishes to either:

  (A)   Withdraw his motion from the Court’s consideration to the

        extent that it constitutes a Motion to Vacate, Set Aside,

        or Correct Sentence pursuant to 28 U.S.C. § 2255 –

        maintaining the Motion’s current characterization as a

        Motion to Reconsider the Sentence;

                                  [OR]

  (B)   amend his motion so that the Court may consider all of

        the claims he believes he has under 28 U.S.C. § 2255.

  SO ORDERED this the 28th day of July, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   5
